United States Court of Appeals,

                                            Fifth Circuit.

                                            No. 91-1083.

              APACHE BEND APARTMENTS, LTD., et al., Plaintiffs-Appellants,

                                                  v.

    UNITED STATES of America, Acting Through the INTERNAL REVENUE SERVICE,
Defendant-Appellee.

                                            April 9, 1993.

Appeal from the United States District Court for the Northern District of Texas.

Before POLITZ, Chief Judge, GOLDBERG, KING, GARWOOD, JOLLY, HIGGINBOTHAM,
DAVIS, JONES, SMITH, DUHÉ, WIENER, BARKSDALE, E. GARZA, and DeMOSS, Circuit
Judges.

       PER CURIAM:

       In the Tax Reform Act of 1986, Congress included "transition rules," which provided

specified exemptions from designated provisions of the new tax laws to a very, very few specified

favored taxpayers. The plaintiff taxpayers were not among the very, very favored few. They brought

this suit to scotch the wheels of the greased wagon. They allege that the transition rules violate the

Uniformity Clause and the equal protection component of the Due Process Clause of the Fifth

Amendment. The case comes to us for rehearing en banc on the issue of the standing of these

taxpayers to bring this suit seeking to enjoin a congressional act. A panel of our court held that the

plaintiffs had suffered a redressable injury under the equal protection component of the Due Process

Clause and thus had standing under the rationale of Heckler v. Mathews, 465 U.S. 728, 104 S. Ct.
1387, 79 L. Ed. 2d 646 (1984). The panel proceeded, however, to deny plaintiffs relief on the merits

of their claims. Apache Bend Apartments, Ltd. v. United States, 964 F.2d 1556 (5th Cir.1992).1 The

dissent argued that the plaintiffs lacked standing, because they had alleged only an abstract injury,

shared by all taxpayers who did not receive transition relief.          Id. at 1569-71.     Prudential

considerations lead us to the conclusion that the plaintiffs lack standing to challenge the

   1
    The district court concluded that the plaintiffs had standing to raise their claims, but held that
the transition rules were constitutional. 702 F. Supp. 1285 (N.D.Tex.1988).
constitutionality of the transition rules.

                                                    I

        The Supreme Court has noted that "[t]he term "standing' subsumes a blend of constitutional

requirements and prudential considerations." Valley Forge Christian College v. Americans United

for Separation of Church & State, Inc., 454 U.S. 464, 471, 102 S. Ct. 752, 758, 70 L. Ed. 2d 700

(1982); see also Warth v. Seldin, 422 U.S. 490, 498, 95 S. Ct. 2197, 2205, 45 L. Ed. 2d 343 (1975);

Flast v. Cohen, 392 U.S. 83, 99, 88 S. Ct. 1942, 1952, 20 L. Ed. 2d 947 (1968). To satisfy the

requirements of Article III, the plaintiffs must have suffered an "injury in fact," caused by the

challenged government conduct, which is likely to be redressed by the relief they seek. Lujan v.

Defenders of Wildlife, --- U.S. ----, ----, 112 S. Ct. 2130, 2136, 119 L. Ed. 2d 351 (1992). In addition

to the constitutional requirements, the Court also has applied certain prudential principles in

determining whether litigants have standing. Plaintiffs " "generally must assert [their] own legal rights

and interests,' " and their complaint must "fall within "the zone of interests to be protect d or
                                                                                           e

regulated by the statute or constitutional guarantee in question.' " Valley Forge, 454 U.S. at 474-75,

102 S.Ct. at 760 (quoting Warth v. Seldin, 422 U.S. at 499, 95 S.Ct. at 2205, and Association of

Data Processing Service Organizations v. Camp, 397 U.S. 150, 153, 90 S. Ct. 827, 830, 25 L. Ed. 2d
184 (1970)). The Court further has stated that it will not adjudicate " "abstract questions of wide

public significance' which amount to "generalized grievances,' pervasively shared and most

appropriately addressed in the representative branches." Id. at 475, 102 S.Ct. at 760 (quoting Warth

v. Seldin, 422 U.S. at 499-500, 95 S.Ct. at 2205-06).

        The prudential principle barring adjudication of "generalized grievances" is closely related to

the constitutional requirement of personal "injury in fact," and the policies underlying both are similar.

See Valley Forge, 454 U.S. at 475, 102 S. Ct. at 760. "In both dimensions it is founded in concern

about the proper—and properly limited—role of the courts in a democratic society." Warth v. Seldin,
422 U.S. at 498, 95 S.Ct. at 2205. Prudential principles are judicial rules of self-restraint, founded

upon the recognition that the political branches of government are generally better suited to resolving

disputes involving matters of broad public significance. Id. at 499-500, 95 S. Ct. at 2205-06; see also
Lujan, --- U.S. at ----, 112 S. Ct. at 2136. The judicial power to adjudicate constitutional questions

is reserved for those instances in which it is necessary for the vindication of individual rights. See id.

at ----, 112 S.Ct. at 2145; Valley Forge, 454 U.S. at 473-74, 102 S.Ct. at 759; Gladstone Realtors

v. Village of Bellwood, 441 U.S. 91, 99-100, 99 S. Ct. 1601, 1608, 60 L. Ed. 2d 66 (1979). The

foundations for the judiciary's policy of avoiding the unnecessary resolution of constitutional issues

were described in Rescue Army v. Municipal Court of City of Los Angeles, 331 U.S. 549, 571, 67
S. Ct. 1409, 1421, 91 L. Ed. 1666 (1947):

                The policy's ultimate foundations, some if not all of which also sustain the
        jurisdictional limitation, lie in all that goes to make up the unique place and character, in our
        scheme, of judicial review of governmental action for constitutionality. They are found in the
        delicacy of that function, particularly in view of possible consequences for others stemming
        also from constitutional roots; the comparative finality of those consequences; the
        consideration due to the judgment of other repositories of constitutional power concerning
        the scope of their authority; the necessity, if government is to function constitutionally, for
        each to keep within its power, including the courts; the inherent limitations of the judicial
        process, arising especially from its largely negative character and limited resources of
        enforcement; withal in the paramount importance of constitutional adjudication in our
        system.

        We find it unnecessary to decide whether the plaintiffs have alleged a redressable injury

sufficient to satisfy the requirements of Article III of the Constitution, because even if we assume that

they have, it is clear that the prudential principles apply with particular force here, and preclude our

adjudication of the constitutional issues raised by the plaintiffs.

        The transition rules apply only to a very, very few taxpayers who requested such relief from

Congress. The plaintiffs, claiming to lack political access, did not request such relief. In this lawsuit,

they do not seek transition relief for themselves, but ask only that transition relief be denied to the

favored taxpayers.2 Accordingly, they concede that any palpable injury they may suffer as the result

of their own unabated tax liability cannot be redressed by the relief they seek. Therefore, "unequal

treatment" is the only injury upon which the plaintiffs rely in support of their claim to standing. They

contend that a decision in their favor will redress that injury, and give them the satisfaction of

knowing that all taxpayers are being treated equally in accordance with the Constitution.

   2
    The plaintiffs allege no competitive injury such as that alleged by the plaintiffs in Iowa Des-
Moines Nat'l Bank v. Bennett, 284 U.S. 239, 52 S. Ct. 133, 76 L. Ed. 265 (1931), cited by the
dissenters.
        The following prudential concerns convince us that the plaintiffs have not alleged an injury

that is appropriate for judicial resolution.

                                                     A

        First, it is important to note that the plaintiffs are not seeking to litigate their own tax liability,

but the tax liability of taxpayers granted transition relief. The favored taxpayers, who are the only

persons whose tax liability would be affected by the relief that the plaintiffs seek, are not before our

court, and are thus unable to express their views.

        In Louisiana v. McAdoo, 234 U.S. 627, 34 S. Ct. 938, 58 L. Ed. 1506 (1914), the Supreme

Court ordered the dismissal of a suit by the State of Louisiana, which, as a sugar producer, was

challenging the tariff rates applied to sugar imported from Cuba. The Court stated that the

maintenance of such actions "would operate to disturb the whole revenue system of the Government,"

and that "[i]nterference [by the courts] in such a case would be to interfere with the ordinary

functions of government." Id. at 632, 633, 34 S. Ct. at 940, 941.

        In Simon v. Eastern Kentucky Welfare Rights Organization, 426 U.S. 26, 96 S. Ct. 1917, 48
L. Ed. 2d 450 (1976), the Government relied on McAdoo in support of its contention that persons

whose own tax liabilities are not affected could not litigate someone else's tax liability. Because the

Court ruled that the plaintiffs lacked standing on other grounds, it expressed no opinion on the

applicability of McAdoo. Id. at 36-37 & n. 14, 96 S. Ct. at 1923 & n. 14). Justice Stewart, however,

in his concurring opinion stated: "I cannot now imagine a case, at least outside the First Amendment

area, where a person whose own tax liability was not affected ever could have standing to litigate the

federal tax liability of someone else." Id. at 46, 96 S.Ct. at 1928.

        Although it is unnecessary for us to decide whether a taxpayer has standing to litigate another

taxpayer's tax liability and, if so, under what circumstances, we believe that the concerns expressed

in McAdoo are applicable here.          Congress has erected a complex structure to govern the

administration and enforcement of the tax laws, and has established precise standards and procedures

for judicial review of tax matters. Even if the plaintiffs succeeded in gaining the relief they

seek—nullification of the transition rules—the affected taxpayers, who are not parties, would remain
free to challenge any deficiencies asserted. Moreover, our decision would constitute binding

precedent only in this Circuit. It is obvious that the relief the plaintiffs seek, if granted, would

seriously disrupt the entire revenue collection process.

                                                    B

        The injury of unequal treatment alleged by the plaintiffs is shared in substantially equal

measure by a "disfavored class" that includes all taxpayers who did not receive transition relief. Like

myriad taxpayers who did not request transition relief, the plaintiffs have not suffered any direct injury

in the sense that they personally asked for and were denied a benefit granted to others. We

acknowledge that "standing is not to be denied simply because many people suffer the same injury."

United States v. Students Challenging Regulatory Agency Procedures (SCRAP), 412 U.S. 669, 687,

93 S. Ct. 2405, 2416, 37 L. Ed. 2d 254 (1973). Nevertheless, the Supreme Court has made it clear that

"when the asserted harm is a "generalized grievance' shared in substantially equal measure by all or

a large class of citizens, that harm alone normally does not warrant exercise of jurisdiction." Warth

v. Seldin, 422 U.S. at 499, 95 S.Ct. at 2205; see also Schlesinger v. Reservists Committee to Stop

the War, 418 U.S. 208, 220-21, 94 S. Ct. 2925, 2932, 41 L. Ed. 2d 706 (1974).3

   3
   The dissenters argue that the prudential standing principle is inapplicable to this case, because
"The plaintiffs' grievance is certainly no more general than the cognizable grievance raised by the
male plaintiff in Heckler v. Mathews, [465 U.S. 728, 104 S. Ct. 1387, 79 L. Ed. 2d 646 (1984) ],
who alleged the injury of unequal treatment under Social Security rules that granted men lesser
benefits than similarly situated women." We pointedly disagree.

                The plaintiff in Heckler, a retired postal worker, applied to the Social Security
        Administration (SSA) "for husband's benefits on his wife's account." 465 U.S. at 734, 104
        S.Ct. at 1392. The SSA informed him that, because he was not dependent on his wife for
        one-half of his support, the spousal benefits that he might otherwise have been entitled to
        receive would be offset entirely by his Postal Service pension under then-existing Social
        Security rules. Id. at 735, 104 S.Ct. at 1393.

                Mathews filed a class action suit against the Secretary of the SSA, seeking a
        declaratory judgment that the application of the Social Security rules operated to deprive
        him and "other nondependent men" of equal protection under the laws. Women with
        federal pensions who were not dependent on their husbands for one-half of their support
        were—unlike similarly situated men—not at risk of losing their spousal benefits under the
        Social Security rules. The grievance asserted in Heckler, therefore, was that the Social
        Security rules discriminated against Mathews and other nondependent husbands.
        Mathews specifically sought benefits for himself, arguing that the severability provision
        (which would prevent a court from redressing the inequality by increasing the benefits
        payable to husbands) was also unconstitutional.
        Whether Mathews had asserted a "generalized grievance" implicating prudential
standing principles was not an issue in Heckler. Indeed, the Court observed in a footnote
that, "because [Mathews] personally has been denied benefits that similarly situated
women receive, his is not a generalized claim of the right possessed by every citizen, to
require that the Government be administered according to law." 465 U.S. at 741 n. 9, 104
S. Ct. at 1396 n. 9 (emphasis added). Unlike the plaintiffs in the case before us, Mathews
was asserting his equal protection argument in the context of litigating his right to receive
Social Security benefits. The only question about Mathews' standing was whether, given
the fact that benefits could not be extended to him because of the severability clause, his
injury was redressable (only one component of establishing standing to sue). The
Supreme Court in Heckler held that, because Mathews' injury was redressable by
withdrawing benefits from similarly situated nondependent women, the standing
requirements to raise the equal protection claim were satisfied.

Id. at 739-40, 104 S.Ct. at 1395.

        Here our prudential concerns are not focused on redressibility; our attention is
directed to the plaintiffs' alleged injury of unequal treatment. In this respect, the injury
alleged by the plaintiffs is distinguishable in many significant respects from the
particularized injury alleged in Heckler, and those differences fully support our prudential
concerns. First, the plaintiffs here were not personally denied benefits under the transition
rules. See, e.g., id. at 741 n. 9, 104 S. Ct. at 1396 n. 9. As far as we can tell, they never
even sought such benefits. Second, our plaintiffs are not raising an equal protection
argument in the context of litigating their own tax liability. Instead, the plaintiffs
effectively are litigating—by seeking to increase—the tax liability of those who are
favored under the transition rules; yet, they allege no competitive injury. Third, the Court
in Heckler specifically noted that the discrimination in that case could cause serious
noneconomic injury by stigmatizing members of the disfavored group as innately inferior,
a type of noneconomic injury plainly not present in this case. See 465 U.S. at 739, 104
S.Ct. at 1395. We expressly do not decide today whether the Heckler rationale applies
only to injuries subject to heightened scrutiny, but only suggest that prudential concerns
are significantly more compelling in our case.

        Fourth, we emphasize that the injured class in Heckler was far more specifically
defined than the amorphous class in this case. When the injured class is so ill-defined and
inspecific, prudential considerations are of greater concern. The dissenters vainly attempt
to narrow the class only to those taxpayers whose tax liability was affected by the changes
in the 1986 tax code. Because the transition rules arbitrarily granted windfall
benefits—the consequences of which are borne by all taxpayers—to a favored few on an
ad hoc basis we find it exceedingly difficult to view the class of discriminatees, i.e., those
who received unequal treatment, so narrowly. Moreover, we find it wholly
contradictory—and indeed revealing of the inherent weakness in their argument for a
non-generalized injury—that the dissenters find it necessary to cast the class of injured
citizens in terms of economic injury when the only redressable injury alleged is a
non-economic one—unequal treatment. In any event, the plaintiffs' grievance is not any
more particularized—for purposes of prudential standing principles—because the plaintiffs
allege themselves to be similarly situated with the beneficiaries of the 1986 transition rules.
To demonstrate a particularized grievance, at least in the context of challenging Congress'
formulation of the tax laws, something more concrete is required.

       When the excess verbiage of the dissent has been shorn so that the essence of this
case may be plainly seen, the plaintiffs only assert a generalized right to even-handed
        Among the reasons underlying the rule barring adjudication of generalized grievances is the

recognition that other governmental institutions may be more competent to address questions of wide

public significance. The Supreme Court has stated that "[v]indicating the public interest (including

the public interest in government observance of the Constitution and laws) is the function of Congress

and the Chief Executive." Lujan, --- U.S. at ----, 112 S. Ct. at 2145. In addition, the rule is intended

to assure that important constitutional issues will be presented by litigants with a personal stake in

the outcome, Sierra Club v. Morton, 405 U.S. 727, 740, 92 S. Ct. 1361, 1369, 31 L. Ed. 2d 636

(1972), and will be resolved in a specific factual context, in which the court can fully comprehend the

consequences of its actions. Valley Forge, 454 U.S. at 472, 102 S.Ct. at 758.

        Because all taxpayers have an interest in the fair administration of the tax laws, the plaintiffs'

stake in the outcome of this dispute is no greater than any other taxpayer's. "The proposition that all

constitutional provisions are enforceable by any citizen simply because citizens are the ultimate

beneficiaries of those provisions has no boundaries." Schlesinger, 418 U.S. at 227, 94 S.Ct. at 2935.

The existence of injured parties who might not wish to bring suit is not irrelevant—more is required

for invocation of the judicial power than "important issues and able litigants." Valley Forge, 454 U.S.

at 489, 102 S.Ct. at 768. "The assumption that if [the plaintiffs] have no standing to sue, no one

would have standing, is not a reason to find standing." Schlesinger, 418 U.S. at 227, 94 S.Ct. at

2935.

                                                   C

        The relief sought by the plaintiffs is, essentially, the comfort of knowing that the Internal

Revenue Service will not be allowed to enforce laws passed by Congress for the purpose of benefiting

only those taxpayers who have political influence. Just as the injury alleged by the plaintiffs is shared

by all taxpayers—except those who received transition relief—the relief that they seek would benefit

the same class in substantially equal measure. Therefore, the plaintiffs have failed to demonstrate that

the relief they seek would personally benefit them in a tangible way. See Lujan, --- U.S. at ----, 112


        administration of tax laws, a right that they share with all taxpayers. This claim is exactly
        the sort of generalized grievance that, in our view, we should refrain from addressing
        under prudential standing principles.
S.Ct. at 2143; Valley Forge, 454 U.S. at 480 n. 17, 102 S. Ct. at 763 n. 17; Warth v. Seldin, 422
U.S. at 508, 95 S.Ct. at 2210.4

                                                   D

        The injury of inequality alleged by the plaintiffs essentially is nothing more than a claim to "an

asserted right to have the Government act in accordance with law." Allen v. Wright, 468 U.S. 737,

754, 104 S. Ct. 3315, 3326, 82 L. Ed. 2d 556 (1984). The Supreme Court has repeatedly rejected

standing under such circumstances. E.g., Whitmore v. Arkansas, 495 U.S. 149, 160, 110 S. Ct. 1717,

1725, 109 L. Ed. 2d 135 (1990) (citizen suit to prevent criminal's execution on the basis of "the public

interest protections of the Eighth Amendment"); United States v. Richardson, 418 U.S. 166, 176-77,

94 S. Ct. 2940, 2946, 41 L. Ed. 2d 678 (1974) (taxpayer suit challenging the Government's failure to

disclose the expenditures of the Central Intelligence Agency); Ex parte Levitt, 302 U.S. 633, 634,

58 S. Ct. 1, 1, 82 L. Ed. 493 (1937) (suit contending that Justice Black's appointment to the Supreme

Court violated the Ineligibility Clause, Art. I, § 6, cl. 2); Frothingham v. Mellon, 262 U.S. 447, 488-

89, 43 S. Ct. 597, 601, 67 L. Ed. 1078 (1923) (taxpayer suit challenging the propriety of certain

federal expenditures); Fairchild v. Hughes, 258 U.S. 126, 129-30, 42 S. Ct. 274, 275, 66 L. Ed. 499

(1922) (suit challenging the propriety of the process by which the Nineteenth Amendment was

ratified).

        In Valley Forge, the Court stated that the "assertion of a right to a parti cular kind of

Government conduct, which the Government has violated by acting differently, cannot alone satisfy

the requirements of Art. III without draining those requirements of meaning." 454 U.S. at 483, 102

S.Ct. at 764. Were we to accept the plaintiffs' claim of standing alone in this case, there would be

no principled basis upon which to deny standing to any taxpayer wishing to challenge any of the

countless provisions of the federal tax laws which treat some taxpayers more favorably than others.

See id. at 489-90 & n. 26, 102 S. Ct. at 768 n. 26; Frothingham v. Mellon, 262 U.S. at 487, 43 S. Ct.
4
    The dissenters suggest that, because of the Anti-Injunction Act, nullification of the transition
rules is the only procedural avenue available to the plaintiffs. We think this argument is patently
incorrect. For example, whatever the merits of their claim, the plaintiffs could have sued for a
refund in the district court, claiming the benefits of the transition rules for themselves. In that
case, the plaintiffs would, at least, be litigating their own tax liability.
at 601. Such a broad expansion of standing would enable the courts "to assume a position of

authority over the governmental acts of another and co-equal department," id. at 489, 43 S.Ct. at

767, and to become "virtually continuing monitors of the wisdom and soundness of Executive action."

Allen v. Wright, 468 U.S. at 760, 104 S.Ct. at 3329 (citation omitted). The Supreme Court has

emphatically expressed its "unwilling[ness] to countenance such a departure from the limits on judicial

power." Valley Forge, 454 U.S. at 490, 102 S.Ct. at 768.

                                                    II

         The plaintiffs' allegations of inequality resulting from the transition rules present " "abstract

questions of wide public significance' which amount to "generalized grievances,' pervasively shared

and most appropriately addressed in the representative branches." Valley Forge, 454 U.S. at 475,
102 S. Ct. at 760 (quoting Warth v. Seldin, 422 U.S. at 499-500, 95 S. Ct. at 2206). The Supreme

Court has made it clear that such "abstract injury in nonobservance of the Constitution" is not

judicially cognizable. See Schlesinger, 418 U.S. at 223 n. 13, 94 S. Ct. at 2933 n. 13. We therefore

conclude that the plaintiffs lack standing to challenge the constitutionality of the transition rules.

                                                    III

         The holding of the district court that plaintiffs had standing to bring this action is

REVERSED, and consequently its judgment dismissing the complaint is therefore

         AFFIRMED.



         GOLDBERG, Circuit Judge, with whom POLITZ, Chief Judge, and DeMOSS, Circuit Judge,
join, dissenting:

         Over one hundred years ago the Apaches struggled quietly but heroically against the

inexorable forces of displacement. As westward expansion systematically destroyed the world of the

Apaches, the Apaches resisted with pride and perseverance. In 1886, the Apaches made their last

stand.

         Although the Apaches lost their struggle, the Apache spirit of valor and fortitude lives on.

The Apache Bend plaintiffs, while bearing no genetic kinship to the members of the Apache tribe, are

emboldened by the indefatigable Apache spirit. The plaintiffs come to our courtroom demanding
equal treatment, asserting that Congress' "transition rules" violate the Constitution's promise of equal

protection by irrationally selecting a handful of taxpayers, to whom the plaintiffs are in all relevant

respects similarly situated, for special tax benefits. The lamentable consequence of the en banc

court's majority opinion is not that the Apache Bend plaintiffs lost their constitutional battle, the

tragedy lies in the fact that the majority opinion denies the Apache Bend plaintiffs their last stand.

        The majority opinion holds that the plaintiffs lack standing to assert their equal protection

claim. Significantly, the majority opinion does not find that the plaintiffs fail to meet the standing

requirements under Article III of the Constitution.1 Instead, the majority opinion is solely based upon

several prudential considerations. Being unable to agree with the majority's conclusion that prudential

principles militate against considering the plaintiffs' claim, I ardently dissent.

        The majority opinion primarily relies on the prudential principle that courts should not

entertain "generalized grievances." The Supreme Court has held that "[w]hen the asserted harm is

a "generalized grievance' shared in substantially equal measure by all or large class of citizens, that

harm alone normally does not warrant exercise of jurisdiction." Warth v. Seldin, 422 U.S. 490, 499,

95 S. Ct. 2197, 2205, 45 L. Ed. 2d 343 (1975). The Court explained that absent a prudential limitation

on claims raising generalized grievances, "courts would be called upon to decide abstract questions

of wide public significance even though other governmental institutions may be more competent to

address the questions." Id. at 500, 95 S.Ct. at 2206.

        Applying the generalized grievance principle to the instant case, the majority finds that "[t]he

injury of unequal treatment alleged by the plaintiffs is shared in subst antially equal measure by a

"disfavored class' t hat includes all taxpayers who did not receive transition relief."2 The majority

reasons that "[b]ecause all taxpayers have an interest in the fair administration of the tax laws, the




   1
    The majority found it "unnecessary to decide whether the plaintiffs have alleged a redressable
injury sufficient to satisfy the requirements of Article III of the Constitution." Slip Opinion at
3426.
   2
    Slip Opinion at 3427. In another part of the opinion the majority reiterates that "the injury
alleged by the plaintiffs is shared by all taxpayers." Slip Opinion at 3428.
plaintiffs' stake in the outcome of this dispute is no greater than any other taxpayer's."3 Thus, the

majority concludes t hat the plaintiffs' alleged injury is a generalized grievance, and hence that it is

imprudent to the grant the plaintiffs standing.

          The majority opinion's syllogistic edifice is constructed on a faulty foundation. The majority's

conclusion that the plaintiffs are asserting a generalized grievance, deduced from the premise that all

taxpayers not receiving transition relief have as much interest in this case as the plaintiffs before us,

is simply wrong. Under the equal protection doctrine, only those taxpayers who are similarly

situated to the taxpayers who benefited from the transition rules can state a cognizable claim for equal

protection. The plaintiffs allege a violation of the equal protection component of the Due Process

Clause of the Fifth Amendment, which generally forbids "governmental decisionmakers from treating

differently persons who are in all relevant respects alike."4 The Court in City of Cleburne, Tex. v.

Cleburne Living Center, 473 U.S. 432, 439, 105 S. Ct. 3249, 3254, 87 L. Ed. 2d 313 (1985), explained

that the guarantee of equal protection "is essentially a direction that all persons similarly situated

should be treated alike." Different treatment of similarly situated persons is constitutional only if it

rationally furthers a legitimate state interest.5

          The plaintiffs in the instant case maintain that Congress violated their right to equal protection

because it irrationally treated the plaintiffs differently from similarly situated taxpayers. The transition

rules at issue in this case were intended to offer transitional relief to taxpayers burdened by certain

changes in the 1986 tax code. The only taxpayers who are similarly situated to the taxpayers

receiving transitional relief are those taxpayers burdened by the specific changes in the 1986 tax code

which the transition rules relieve. The majority opinion goes astray in assuming that all taxpayers,

rather than only the taxpayers similarly situated to the taxpayers who received relief under the




   3
       Slip Opinion at 3427-28.
   4
       Nordlinger v. Hahn, --- U.S. ----, ----, 112 S. Ct. 2326, 2331, 120 L. Ed. 1, 12 (1992).
   5
       Nordlinger, --- U.S. at ----, 112 S. Ct. at 2331, 120 L.Ed. at 12.
transition rules, share the plaintiffs' grievance.6

          Contrary to the majority's statement that "[w]ere we to accept the plaintiffs' claim of standing

in this case, there would be no principled basis upon which to deny standing to any taxpayer wishing

to challenge any of the countless provisions of the federal tax laws which treat some taxpayers more

favorably than others,"7 the class of aggrieved taxpayers is limited to those taxpayers who are

similarly situated to the taxpayers who are treated more favorably. Different treatment of taxpayers

who are not similarly situated does not offend equal protection.

          The class of taxpayers who are similarly situated to those taxpayers who received transitional

relief may seem ad hoc. Undoubtedly, most equal protection challenges are brought by persons

belonging to a class or group of persons which exists independently of the challenged law, as most

laws distinguish between persons on the basis of some identifiable and general characteristic. By

contrast, the transition rules, a truly unique legislative concoction, do not define their beneficiaries

by general characteristics. For example, one of the transition rules exempts from the revised

alternative minimum tax provision "corporations incorporated in Delaware on May 31, [1912]," a

description which fits exactly one company. Since the transition rules offer tax relief to corporations

which do not share any common attributes, except being burdened by the changes in the tax code and

receiving the transitional tax relief, the aggrieved class of similarly situated taxpayers is necessarily

a class artificially created by the transition rules themselves: Rules which benefit an ad hoc class

necessarily injure an ad hoc class. Crucial to the prudential analysis at hand is that despite the ad hoc

nature of the class of persons similarly situated to the beneficiaries of the transition rules, the class

does not include all taxpayers, or even most taxpayers, and hence does not raise the prudential

concerns over generalized grievances.

          The class of aggrieved persons to which the Apache Bend plaintiffs belong is incomparably

   6
    Any taxpayer whose taxes were not affected by the changes in 1986 tax code is not similarly
situated vis a vis the transition rules to those taxpayers who received transitional relief.
Moreover, any taxpayer whose taxes were not affected as a result of the changes in the particular
taxes to which Congress offered transitional relief is also not similarly situated vis a vis the
transition rules to those taxpayers receiving the transitional relief.
   7
       Slip Opinion at 3429.
less general than the aggrieved classes in the precedents cited by the majority. For example, in Warth

v. Seldin, 422 U.S. 490, 95 S. Ct. 2197, 45 L. Ed. 2d 343 (1975), the plaintiffs challenged the

exclusionary zoning practices of a town in which they did not reside or own property. Thus, the

plaintiffs in Warth suffered no harm that was not potentially shared by all other citizens. In

Schlesinger v. Reservist Committee to Stop the War, 418 U.S. 208, 94 S. Ct. 2925, 41 L. Ed. 2d 706

(1974), the plaintiffs challenged the Reserve membership of Members of Congress as being in

violation of the Incompatibility Clause. The Court denied plaintiffs standing, explaining that "[a]ll

citizens, of course, share equally an interest in the independence of each branch of Government." Id.

at 226, 94 S.Ct. at 2935. In Valley Forge College v. Americans United, 454 U.S. 464, 102 S. Ct.
752, 70 L. Ed. 2d 700 (1982), the plaintiffs alleged that their tax dollars were used for unconstitutional

purposes. The Court rejected the plaintiffs' claim, emphasizing that "[t]his Court repeatedly has

rejected claims of standing predicated on the right possessed by every citizen, to require that the

Government be administered according to law." Id. at 482, 102 S.Ct. at 764.

          By contrast to the generalized grievances rejected in Schlesinger, Warth, and Valley Forge,

the Apache Bend plaintiffs do not allege a grievance that is shared by all citizens, or by all taxpayers.

The plaintiffs' grievance is certainly no more general than the cognizable grievance raised by the male

plaintiff in Heckler v. Mathews, 465 U.S. 728, 104 S. Ct. 1387, 79 L. Ed. 2d 646 (1984), who alleged

the injury of unequal treatment under Social Security rules that granted men lesser benefits than

similarly situated women. The Mathews Court held that "because [the plaintiff] personally has been

denied benefits that similarly situated women receive, his is not a generalized "claim of the right

possessed by every citizen, to require that the Government be administered according to law.' "8 Like

the plaintiff in Mathews, the Apache Bend plaintiffs do not raise a generalized claim; the plaintiffs

were personally denied the transitional tax benefits that similarly situated taxpayers received.

          Despite the fact that the majority claims not to base its decision on Article III grounds, the

majority cites several cases in which the Court has held that "the assertion of a right to a particular

kind of Government conduct, which the Government has violated by acting differently, cannot alone

   8
       Id. 465 U.S. at 740 n. 9, 104 S. Ct. at 1396 n. 9.
satisfy the requirements of Article III."9 Applying this principle to the instant case, the majority

contends that the plaintiffs lack standing because "[t]he injury of inequality alleged by the plaintiffs

essentially is nothing more than a claim to an asserted right to have the Government act in accordance

with law."10

          In making the long leap that the plaintiffs' alleged injury of unequal treatment is equivalent to

the non-justiciable injury arising from the governments failure to act in accordance with the law, the

majority opinion does not distinguish the Supreme Court's decision in Heckler v. Mathews. As

quoted earlier,11 the Mathews Court explicitly held that the injury of unequal treatment, suffered by

a person who is actually denied a benefit granted to similarly situated citizens, is not a generalized

injury which all citizens suffer when the Government does not act in accordance with the law.

Moreover, the Mathews Court specifically recognized standing to allege the precise injury alleged in

the instant case: unequal treatment of similarly situated parties.12 In Mathews, the Court held that

the plaintiff suffered the cognizable injury of unequal treatment when Congress granted enhanced

social security benefits to members of the opposite sex. In the instant case, the plaintiffs allege that

they are injured by the grant of transition rule benefits to similarly situated taxpayers. The Mathews

decision is controlling, and hence the Apache Bend plaintiffs have alleged a sufficient injury, which

comports with the Article III requirements, and the prudential principles, of the standing doctrine.13

   9
    Slip Opinion at 3429, quoting Valley Forge 454 U.S. at 483, 102 S. Ct. at 764, and cases cited
on page 3428.
   10
        Slip Opinion at 3428.
   11
        Supra at 3427, quoting Mathews 465 U.S. at 740 n. 9, 104 S. Ct. at 1396 n. 9.
   12
     The Court stated: "appellee claims a type of personal injury we have long recognized as
judicially cognizable. He alleges that the pension offset exception subjects him to unequal
treatment ... [as] he receives fewer benefits than he would if he were a similarly situated women."
Heckler, 465 U.S. at 738, 104 S.Ct. at 1394.
   13
      In an attempt to circumvent the holding of Mathews, it may be argued that Mathews stands
for the limited proposition that only members of historically stigmatized groups have standing to
demand equal treatment; i.e., that Mathews should be limited to equal protection claims subject
to strict or intermediate scrutiny. Although Mathews involved a challenge to the allocation of
benefits based on gender, triggering intermediate level scrutiny, the Court's finding of standing
was not premised on the level of scrutiny accorded to the plaintiff's equal protection claim.
Rather, the Supreme Court's finding of standing mostly relied on cases involving only minimum
          The majority intimates that the plaintiffs' injury is somehow insufficiently severe because the

plaintiffs did not "personally ask[ ] for and were denied a benefit granted to others."14 The majority's

objection that the Apache Bend plaintiffs did not "personally ask" Congress for transitional tax relief

is tantamount to maintaining that the plaintiffs lost their standing to challenge a law because they did

not lobby Congress. It would be a pernicious doctrine which would dictate that unless a plaintiff

lobbies Congress in an effort to get a piece of the pie, the plaintiff has not suffered a sufficient injury

for the purposes of standing. I know of no case which makes the lobbying of Congress a prerequisite

for standing to challenge the constitutionality of a law.

          The majority also questions the redressability of the plaintiffs' injury, stating: "[t]he plaintiffs

have failed to demonstrate that the relief they seek would personally benefit them in a tangible way."15

Again, the majority ignores the Supreme Court's opinion in Heckler v. Mathews, which teaches that


rationality review. For example, the Mathews Court relied heavily on Iowa Des-Moines Nat'l
Bank v. Bennett, 284 U.S. 239, 52 S. Ct. 133, 76 L. Ed. 265 (1931), in which Justice Brandeis,
writing for the Court, held that the application of a higher tax rate to state and national banks than
to domestic corporations violated equal protection. Banks can hardly be categorized as a
stigmatized group.

                  It would be novel to hold that while the Supreme Court found standing in Mathews
          a claim seeking the same type of relief, but brought by a party not alleging discrimination
          based on gender, race, ethnicity, alienage or legitimacy, is barred. Standing to assert an
          equal protection claim should not turn upon the level of scrutiny applicable to the
          government's actions on the merits. The intuition that some types of equal protection
          claims deserve more attention than others has already been accounted for in our equal
          protection jurisprudence and its three tiers of scrutiny. We need not, and should not,
          import tiers into our standing jurisprudence as well.

                   It is important to note that adopting a per se rule that Mathews-type standing only
          applies to claims falling under strict or intermediate level scrutiny would lead to absurd
          results. Such a rule would deny standing in all claims reviewable under the rational
          relationship test, regardless of their force and merit. For example, if Congress granted tax
          relief to all men, women would have standing to challenge the exemptions granted to men,
          because gender discrimination is subject to intermediate scrutiny. But if Congress granted
          tax exemptions to everyone but redheads, the redheads would have no standing to assert
          their equal protection claim, because their claim would fall under rational relationship
          scrutiny.
   14
      Slip Opinion at 3427. The majority emphasizes the same point in another part of the opinion,
stating: "The transition rules apply to a very, very few taxpayers who requested such relief from
Congress. The plaintiffs, claiming to lack political access, did not request such relief." Slip
Opinion at 3426.
   15
        Slip Opinion at 3428.
there is standing to request redress of an injury exactly like the redress sought by the plaintiffs before

us, where the plaintiffs do not seek to enhance their own bank account but aspire only to obtain the

noneconomic benefit of equal treatment under the law. The Court explained:

          because the right asserted by the appellee is the right to receive benefits[ ] distributed
          according to classifications which do not without sufficient justification differentiate among
          covered applicants solely on the basis of sex, (citation omitted), and not a substantive right
          to any particular amount of benefits, appellee's standing does not depend on his ability to
          obtain increased Social Security payments.16

Just as the standing of the plaintiff in Mathews did not "depend on his ability to obtain increased

Social Security benefits," the standing of the plaintiffs in the instant case does not depend on their

ability to obtain a tax break, or as the majority calls it, a "tangible" benefit. The explanation is simple:

"the right to equal treatment guaranteed by the Constitution is not coextensive with any substantive

right to the benefits denied the party discriminated against." Mathews, 465 U.S. at 739, 104 S. Ct.

at 1395.

          The plaintiffs in the instant case seek the denial of transitional tax benefits to those with whom

they are similarly situated. Like the plaintiff in Mathews, the Apache Bend plaintiffs are legally barred

from seeking the extension of benefits to themselves. A severability clause contained in the statute

at issue in Mathews prevent ed the plaintiff in that case from obtaining benefits; and in the instant

case, the Anti-Injunction Act prohibits the plaintiffs from obtaining the extension of transition rule

benefits to themselves. As the Anti-Injunction Act prevents the plaintiffs from seeking to enjoin the

government from collecting taxes, the only relief available to the plaintiffs is the nullification of the

tax relief to all those with whom the plaintiffs are similarly situated.

          The denial of benefits to others is not a novel remedy for parties seeking an end to

discriminatory treatment by the government. In Mathews, the Court explained:

          when the "right invoked is that to equal treatment,' the appropriate remedy is a mandate of
          equal treatment, a result that can be accomplished by withdrawal of benefits from the favored
          class as well as by extension of benefits to the excluded class. 465 U.S. at 740, 104 S.Ct. at
          1385, quoting Iowa-Des Moines National Bank v. Bennett, 284 U.S. 239, 247, 52 S. Ct. 133,
          136, 76 L. Ed. 265 (1931).

Significantly, the Court emphasized: "[w]e have often recognized that the victims of a discriminatory

   16
        Mathews, 465 U.S. at 737, 104 S.Ct. at 1394 (emphasis added).
government program may be remedied by an end to preferential treatment for others."17 The

Mathews Court held that a man has standing to challenge a law which benefits similarly situated

women, even if his only redress is nullification of the benefit to women. Similarly, the plaintiffs in the

case before us have standing to challenge a law which they allege irrationally benefits similarly

situated taxpayers, even if their only redress is nullification of the benefits to the selected taxpayers.18

          The majority not only questions the sufficiency of the redress sought by the plaintiffs, but also

concludes that by seeking this form of redress the plaintiffs' claim clashes with another prudential

limitation on standing, under which plaintiffs do not have standing unless the plaintiffs "assert their

own legal rights and interests." Valley Forge 454 U.S. at 474-5, 102 S.Ct. at 760. Because the

plaintiffs do not seek to extend the transitional tax benefits to themselves, the majority finds that the

Apache Bend plaintiffs "are not seeking to litigate their own tax liability, but the tax liability of

taxpayers granted transition relief."19 This is a gross mischaracterization of the plaintiffs' claim.

          The plaintiffs are not litigating other t axpayers' tax liability; the plaintiffs are litigating the

constitutionality of the transition rules and their alleged injury of unequal treatment. A finding that

the plaintiffs in the instant case are litigating the tax liability of other taxpayers is logically equivalent

to a finding that the plaintiff in Heckler v. Mathews was litigating the social security benefits of

women, a conclusion not reached by the Supreme Court. The majority neglects to distinguish

Heckler v. Mathews. Instead, the majority relies on a 1914 opinion, Louisiana v. McAdoo, 234 U.S.
627, 34 S. Ct. 938, 58 L. Ed. 1506 (1914), which does not involve the issue of standing, and dicta in

   17
     Mathews, 465 U.S. at 740 n. 8, 104 S. Ct. at 1396 n. 8. See also Orr v. Orr, 440 U.S. 268,
272, 99 S. Ct. 1102, 1108, 59 L. Ed. 2d 306 (1979).
   18
     If it were otherwise, severability clauses, or laws like the Anti-Injunction Act, could
altogether insulate unconstitutional regulations from judicial review because no one would have
standing. If the law in question or some outside legal constraint (like the Anti Injunction Act)
bars any potential plaintiff from seeking the extension of benefits to himself, then the only way a
plaintiff can obtain equal treatment is by seeking the denial of benefits to others. More
importantly, the only way such a law will be judicially reviewed, is pursuant to a challenge by a
plaintiff seeking denial of benefits to others. The fact that no one will have standing to challenge
such laws is in itself an insufficient reason to find standing, Schlesinger, 418 U.S. at 217, 94 S.Ct.
at 2930. However, it is not irrelevant in considering the prudence of denying standing to the
plaintiffs.
   19
        Slip Opinion at 3426.
the one paragraph concurrence of Justice Stewart in Simon v. Eastern Kentucky Welfare Rights

Organization, 426 U.S. 26, 96 S. Ct. 1917, 48 L. Ed. 2d 450 (1976). In Simon the Court dismissed

the plaintiff's claim not on the ground that the plaintiffs were litigating the tax liability of other

taxpayers, but because it was "purely speculative" whether the plaintiffs' alleged injury was caused

by the Government's actions.

          Finally, in discussing the imprudence of permitting plaintiffs to litigate the "tax liability of

other taxpayers," the majority raises the unrelated concern that "the relief the plaintiffs seek, if

granted, would seriously disrupt the entire revenue collection process."20 This potential disruption

is inapposite to the determination of standing. Perhaps when a court considers what relief can

appro priately be granted to a party that prevails on the merits of an equal protection claim the

disruptive effects of the relief sought is relevant. However, at this juncture we are not considering

what relief is most appropriate, or even whether the plaintiffs should prevail on the merits. Rather,

the sole issue is whether the plaintiffs have standing to voice their constitutional claim in our court.

Refusing to consider the merits of a constitutional claim on the ground that the plaintiffs might prevail

on the merits, and the relief that might be granted might be disruptive to the government, departs

from the realm of prudence and lands in the realm of speculation.21

          In determining the availability of standing, courts should consider prudential principles. As

mentioned earlier, standing is in part a prudential doctrine which promotes the separation of powers

among the co-equal branches of government. However, prudential principles must also have

prudential limitations. The prudential principles of the standing doctrine should not be expanded to

trespass upon the historical role of our federal courts. Our constitutional tradition dictates that it is

the unique role of federal courts to determine whether acts of Congress are repugnant to the

   20
        Slip Opinion at 3427.
   21
     The majority opinion also appears to be concerned with the omnipresent specter of our
overloaded docket. The majority suggests that permitting the plaintiffs standing in this case will
invite a flood of unmeritorious equal protection claims. Slip Opinion at 3429. But the floodgates
to equal protection claims coming under rational relationship level scrutiny are already closed by
the stringent "rational relationship" test that applies to the merits. The supposed deluge of
unmeritorious equal protection claims will undoubtedly be diverted by motions for summary
judgment. Erecting a second floodgate in front of the one that already exists is unnecessary.
Constitution. In cases like the one before us, in which the plaintiffs have alleged a redressable injury

which does not raise a generalized grievance (as that term has been previously defined), "it is,

emphatically, the province and duty of the judicial department"22 to review the constitutionality of acts

of Congress. It is not our role to avert our eyes and clog our ears to constitutional challenges like

the one before us. It is not prudent for the courts to look the other way while Congress irrationally

treats similarly situated parties unequally.23

          The prudential limitations on standing are ultimately grounded in a concern about the role of

courts in a democratic society. I firmly believe that the health of our constitutional democracy

depends on the right of citizens to explicate in open court the purported irrationality of laws which

they allege treat them unequally. "The very essence of civil liberty certainly consists in the right of

every individual to claim the protection of the laws whenever he receives an injury."24 It is crucial

that courts have the opportunity to determine whether the date of birth of a corporation is a rational

criterion by which to distribute tax benefits. The majority opinion, in the name of prudence,

eviscerates the Constitution's promise of equal protection to all Americans and diminishes the historic

role of federal courts as protectors of individual rights.

          I write this dissent not because I believe that the plaintiffs should win the battle, but because

I believe that they should be permitted to stand and fight. The majority opinion denies the plaintiffs

standing and renders them supine outside the judicial battle grounds, their voices unheard. It is one

thing to face up to the constitutional delegation of authority by upholding the challenged law on the

merits. It is another thing altogether to dismiss the claimants, telling them that they cannot stand in

   22
        Marbury v. Madison, 5 (1 Cranch) U.S. 137, 177-178, 2 L. Ed. 60 (1803).
   23
     When Congress acts irrationally it is not engaging in the kind of political policy making
activity to which we properly owe deference. The Supreme Court in Baker v. Carr, 369 U.S.
186, 226, 82 S. Ct. 691, 715, 7 L. Ed. 2d 663 (1962) stated:

                  Judicial standards under the Equal Protection Clause are well developed and
                  familiar, and it has been open to courts since the enactment of the Fourteenth
                  Amendment to determine, if on the particular facts they must, that a discrimination
                  reflects no policy, but simply arbitrary and capricious action.
   24
   Baker v. Carr, 369 U.S. 186, 208, 82 S. Ct. 691, 705, 7 L. Ed. 2d 663 (1962), quoting
Marbury v. Madison, 5 U.S. (1 Cranch) 137, 163, 2 L. Ed. 60 (1803).
our court room and voice their protestation, but must sit and silently swallow their constitutional

grievance.

          Though they may not stand in our court, upstanding Americans will continue to stand up to

perceived injustices. The spirit of the Apaches is deeply embedded in our national consciousness, and

that the majority's opinion cannot change.



          WIENER, Circuit Judge, with whom POLITZ, Chief Judge, joins, dissenting.

          I concur in Judge Goldberg's eloquent and forceful dissent. I write separately only to

emphasize my disagreement with the majority's basic assumptions that form the foundation of its

holding. The majority tenaciously clings to two assumptions: 1) "The injury of unequal treatment

alleged by the appellants is shared in substantially equal measure by a "disfavored class' that includes

all taxpayers who did not receive transitional relief";1 and 2) the appellants are not litigating their own

tax liability, but are challenging the liability of those taxpayers who received a tax break.2 As I can

discern no basis for these assumptions other than the majority's bald proclamations that they are so,

I simply cannot agree with the conclusion that the majority then proceeds to build on such illusory

underpinnings, i.e., that appellants' claim represents a "generalized grievance."

          I first part company with my colleagues of the majority when they declare that the injury of

unequal treatment is shared equally by all taxpayers who did not receive the tax exemption. This is

just not so. The majority deliberately ignores one important and unavoidable fact: The appellants

are "similarly situated" to those taxpayers who received a tax benefit, but the vast majority of

taxpayers "out there" are not. Simple logic dictates that when two disfavored persons are treated

differently from a favored third person but only one of the disfavored persons is similarly situated to

the favored third, the injury of unequal treatment is significantly greater for the one who is similarly

situated to the favored third person than it is for the one who is not. This is the very essence of an

equal protection claim.

   1
       Majority Opinion at 3427.
   2
       Id. at 3426-27.
          Moreover, the majority opinion gives undeservedly short shrift to the equal protection aspect

of this case when it concludes that the appellants "have failed to demonstrate that the relief they seek

would personally benefit them in a tangible way."3 This confirms to me that the majority is

repulsed—for reasons I cannot divine—by the remedy sought by appellants, i.e., deprivation of the

tax breaks afforded the favored few by the private relief which the Act euphemistically labeled

"transitional rules." And, the majority seizes this facet of appellants' approach to jump all the way

to their expressed view that appellants are not litigating their own tax liabilities, but instead are

litigating the tax liabilities of the taxpayers who have received the tax benefits.

          But these views ignore two well-established rules, both of which are apparent in Mathews v.

Heckler.4 First, in an equal protection case, elimination of the unequal treatment itself is a palpable

benefit recognized by the Supreme Court. Irrespective of the majority opinion's Orwellian repetition

of the deliberate denial of that truism in an effort to erase it, the fact remains that appellants absolutely

would realize a direct benefit if the favored class of similarly situated taxpayers were to be deprived

of its tax breaks, i.e., the well recognized benefit of seeing equal treatment restored. The majority's

dogged focus on appellants' lack of achieving personal tax benefits is a red herring, diverting attention

from the reality that achieving tax benefits is not the only viable remedy in a tax equal protection case.

Correctly focused, the emphasis here must be on constitutional equality, not mere technical tax

equality among similarly situated parties who just happen to be taxpayers.

          Second, Mathews unmistakably establishes that equality of treatment may be achieved either

by extending the benefit to the disfavored class or by withdrawing the benefit from the favored class.

When, as here, members of the appellants' disfavored class seek the latter remedy, they will, if

successful, affect the rights of others. Consequently, when here the majority opinion denies standing

to appellants for that reason, the practical and legal effect is to eliminate the viability of a negative

remedy altogether, and thereby to eviscerate Mathews.

          Although it attempts to distinguish Mathews from the instant case, in truth the majority is

   3
       Id. at 3429.
   4
       465 U.S. 728, 104 S. Ct. 1387, 79 L. Ed. 2d 646 (1984).
turning a blind eye to the inherent flaws in its underlying assumptions. The majority summarizes the

Court's holding in Mathews as follows:

          [B]ecause Mathews' injury was redressable by withdrawing benefits from similarly situated
          nondependent women, the standing requirements to raise the equal protection claim were
          satisfied.5

Try as I may, I cannot see how that is distinguishably different from stating:

          Because [Apache Bend's] injury is redressable by withdrawing the benefits from similarly
          situated [taxpayers who have received a tax break], the standing requirements to raise the
          equal protection claim were satisfied.

It seems to me that for the majority here to decree that there is a difference sufficient to deny standing

to Apache Bend when the Court found standing in Mathews, amounts to nothing short of judicial fiat.

I have no choice but respectfully to dissent.




   5
       Majority Opinion at 3427 n. 3.